        Case 1:20-cv-00444-DCN Document 14 Filed 08/11/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 BOBBY LEE ALLOWAY,
                                               Case No. 1:20-cv-00444-DCN
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 STEPHENIE WHITER,

                      Defendant.


       Plaintiff Bobby Lee Alloway, a prisoner in the custody of the Idaho Department of

Correction and currently incarcerated at the Idaho State Correctional Center, is proceeding

pro se and in forma pauperis in this civil rights action. Plaintiff asserts constitutional

violations arising from his earlier confinement in the Ada County Jail. The Court

previously reviewed Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915 and 1915A,

determined that it failed to state a claim upon which relief could be granted, and allowed

Plaintiff an opportunity to amend. See Initial Review Order, Dkt. 8.

       Plaintiff has now filed an Amended Complaint. See Dkt. 13. The Court retains its

screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

       Having reviewed the Amended Complaint, the Court concludes that the Amended

Complaint fails to state a plausible civil rights claim. Accordingly, the Court will dismiss

this case. See 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00444-DCN Document 14 Filed 08/11/21 Page 2 of 3




forma pauperis complaint—or any portion thereof—that states a frivolous or malicious

claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       Plaintiff alleges that his parole officer, Defendant Whiter, wrongfully arrested

Plaintiff on an agent’s warrant, which eventually led to the revocation of Plaintiff’s parole.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00444-DCN Document 14 Filed 08/11/21 Page 3 of 3




The Amended Complaint clarifies that “the only relief” Plaintiff seeks “is to be placed back

on parole.” Am. Compl. at 2. Therefore, although the Amended Complaint includes

allegations that the Ada County Jail did not adequately protect Plaintiff from the risk of

COVID-19, the crux of Plaintiff’s complaint is a challenge to the fact or legality of his

parole revocation. As the Court previously explained, such claims are not cognizable—

meaning that they cannot be heard— in a § 1983 action. Instead, they may be brought in

federal court only in a petition for writ of habeas corpus. See Initial Review Order at 4 n.4.

       For the foregoing reasons, the Amended Complaint is subject to dismissal for failure

to state a claim upon which relief may be granted.

                                          ORDER

       IT IS ORDERED:

       1.     The Amended Complaint fails to state a claim upon which relief may be

              granted. Therefore, for the reasons stated in this Order and the Initial Review

              Order (Dkt. 8), this entire case is DISMISSED without prejudice pursuant to

              28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).

       2.     If Plaintiff intends to seek release from custody by challenging his parole

              revocation, he may file a petition for writ of habeas corpus. Form petitions

              are available in the prison resource center.

                                                  DATED: August 11, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
